DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the organic electroluminescent flexible display panel” lacks antecedent basis. It is unclear and indefinite as to what the applicant is referring to.
	Claim 1 recites “fluidity”, the term is a relative term which renders the claim indefinite.  The term “fluidity”, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such it is unclear and indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun 20210036084 in view of Murooka et al. 20070047323.

    PNG
    media_image1.png
    296
    531
    media_image1.png
    Greyscale



a flexible display panel (par [0057] – substrate 7 is flexible making the structure of fig. 7 a flexible display panel as claimed); 
a first flexible electromagnetic shielding layer 11 (a conductive layer 11 is a electromagnetic shielding layer as it is part of element 1 which is a electromagnetic shielding structure 1 – par [0046]) and a bottom film 7 disposed in that order on a side, opposite to a light-emitting side (top side of 4), of the flexible display panel; 
wherein the organic electroluminescent flexible display panel has a bending area (see area of 90 degrees from layer 12 to sidewalls of element 1), and the bending area is provided with signal lines (see portions of element 1 on left and right side); and 
the flexible display screen further comprises: a second flexible electromagnetic shielding layer 12 disposed on the light-emitting side (top side of 4) of the flexible display panel, wherein the second flexible electromagnetic shielding layer 12 covers the signal lines (see 12 covers the side of element 1 on left and right side), and 
an inorganic insulating layer 53 covering the second flexible electromagnetic shielding layer; wherein materials of the first flexible electromagnetic shielding layer and the second flexible electromagnetic shielding layer are both conductive materials with fluidity (conductive material is fluid as it can melt as heat is applied). 
Sun does not disclose that inorganic insulating layer 53 is a colloidal insulating layer. 
However, par [0347] of Murooka discloses colloidal silica as an insulator including silicon oxide. Note that silicon oxide is a colloidal insulating layer which is inorganic insulating layer.
Therefore, it would have obvious to form a screen of Sun comprising silicon oxide which is a colloidal insulating layer which is inorganic insulating layer such as taught by Murooka in order to use well known silicon oxide material to save cost ensure protection of device.

Regarding claim 2, Sun discloses wherein material of the first flexible electromagnetic shielding layer is conductive adhesive, and the bottom film is affixed to the side, opposite to the light-emitting side, of the flexible display panel through the conductive adhesive. 

Regarding claim 3, Sun discloses wherein material of the second flexible electromagnetic shielding layer is conductive adhesive. 

Regarding claims 4 and 11, it is necessary the case that Sun discloses wherein the conductive adhesive is pressure-sensitive conductive adhesive (pressure sensitive is a term of degree and applying pressure would change its characteristics to some degree). 

Regarding claim 5, fig. 1 of Sun discloses wherein a thickness of the bottom film in the bending area is not smaller than a thickness of the bottom film in other areas other than the bending area. 
Sun does not discloses wherein a thickness of the bottom film in the bending area is smaller than a thickness of the bottom film in other areas other than the bending area.
However, note that he Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to form a screen of Sun in view of Murooka wherein a thickness of the bottom film in the bending area is smaller than a thickness of the bottom film in other areas other than the bending area in order to meet the applicant design needs.



Regarding claims  7, 14 and 19, fig. 1 of Sun discloses wherein a thickness of the colloid insulating layer is so set that the signal lines in the bending area is in an extruded state (see side region vertical to flat then to vertical which an extruded state). 

Regarding claims 8, 15 and 20, Sun in view of Murooka disclose claim 1, but does not disclose wherein a thickness of the colloid insulating layer is 13 .mu.m-15 .mu.m. 
However, it would have been obvious to form a structure of Sun in view of Murooka wherein a thickness of the colloid insulating layer is 13 .mu.m-15 .mu.m. in order to provide a thickness to provide the device requirement and design.

Regarding claims 9 and 16, Sun discloses wherein the flexible display panel is an organic electroluminescent flexible display panel. 

Regarding claim 10, fig. 1 of Sun discloses a display device, comprising the flexible display screen of claim 1. 

Regarding claims 12 and 17, Sun does not disclose wherein a thickness of the bottom film in the bending area is smaller than a thickness of the bottom film in other areas other than the bending area. 

Therefore, it would have been obvious to form a screen of Sun in view of Murooka wherein a thickness of the bottom film in the bending area is smaller than a thickness of the bottom film in other areas other than the bending area in order to meet the applicant design needs.
 
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829